MacLaughlin, Justice
(dissenting).
I cannot agree that the legislature, in enacting the Uniform Code of Municipal Government, intended to expand the exemptions of the Subdivided Land Sales Practices Act so that the sale of plaintiff’s lots was no longer subject to regulation by the commissioner of securities.
The Subdivided Land Sales Practices Act is a remedial statute enacted by the legislature for the benefit and protection of the public, specifically, potential buyers of newly developed land. There is no legislative history or other evidence to support a conclusion that the legislature ever intended, or even considered, that its enactment of the Uniform Code of Municipal Government would in any way change the exemptions contained in the Subdivided Land Sales Practices Act, and, as conceded by the majority opinion, “no rational purpose [for expansion of the exemptions] is apparent.”
In my judgment this remedial statute should be liberally construed by this court to accomplish its purpose of consumer protection. If changes in the exemptions are required, the legislature can specifically enact them.
I respectfully dissent.
Sheran, Chief Justice (dissenting).
I join in the dissent of Mr. Justice MacLaughlin.
Rogosheske, Justice (dissenting).
I join in the dissent of Mr. Justice MacLaughlin.
Yetka, Justice (dissenting).
I join in the dissent of Mr. Justice MacLaughlin.